Woodward, J.:
The claimants’ son, Serefino Serafeine, was drowned, on the 20th day of August, 1917, while employed by the West End Paper Company, and the State Industrial Commission has made an award to both the father and mother, residing in Italy, of twenty-five per cent of his wages during dependency.
There is nothing in this case to distinguish it from that of Profeta v. Retsof Mining Co. (188 App. Div. 383), decided herewith, and it does not seem necessary to go over that ground again.
The award should be reversed and the claim remitted to the State Industrial Commission.
All concurred, except John M. Kellogg, P. J., dissenting.
Award reversed and matter remitted to the State Industrial Commission.